DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The following is a response to each of Applicants’ remarks:
Applicant’s arguments with respect to claims 1, 3, 4, 7, 8, 11, 12, 14-15 and 17 rejected under 35 USC 102(a)(1)/(a)(2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection presented below are further necessitated by amendment and are made in light of newly discovered prior art located accordingly in light of an updated search. 
Applicant’s arguments with respect to claim 6 rejected under 35 USC 103 states no additional arguments and merely relies upon the amendment and remarks directed to claim 1. New grounds of rejection and made below necessitated by amendment.
Claims 1-19 are each rejected as set forth below on the grounds of Non-Statutory Double Patenting. The new grounds of this rejection including the rejection of claim 10, previously objected to and indicated as potentially allowable, as set forth below are necessitated by amendment. No Terminal Disclaimer has been filed at this time.
Newly added claims 20-23 stand rejected for the reasons set forth below.

Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 7, 8, 10 and 11, are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5, 8 and 20 of U.S. Patent No. 11,265,096 (Bordogna Patent hereafter) in view of NPL (IEEE 802.3-2018, “IEEE Standard for Ethernet”, published 31 August 2018) and further in view of Mendel et al. (US 9,197,531, Mendel hereafter)
RE claim 1, the Bordogna Patent claims an apparatus comprising: circuitry to receive a packet over multiple lanes, wherein one of the multiple lanes includes packet start information (Claim 1); circuitry to adjust a time stamp associated with the received packet based on packet start information received in a particular lane and based on serializer/de-serializer time delay (Claim 1); and circuitry to provide the adjusted time stamp as an output (Claim 1)
Bordogna does not explicitly claim wherein: the packet comprises an Ethernet frame compatible with IEEE 802.3-2018 and the packet start information comprises a start of frame delimiter (SFD) compatible with IEEE 1588-2008.
However, NPL teaches wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018 (The entirety of the NPL. It is itself the standard for Ethernet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of the Bordogna Patent with the teachings of NPL since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Specifically, application of a specific version date of the 802.3 standard to prior art which broadly states usage of the same standard. NPL predates the effective filing date of the claimed invention.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
The Bordogna Patent in view of NPL does not explicitly claim the packet start information comprises a start of frame delimiter (SFD) compatible with IEEE 1588-2008.
However, Mendel teaches the packet start information comprises a start of frame delimiter (SFD) compatible with IEEE 1588-2008 wherein the packet start information comprises a start of frame delimiter (SFD) compatible with IEEE 1588-2008 (Column 1, lines 22-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of the Bordogna Patent in view of NPL with the teachings of Mendel since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 3, the Bordogna Patent in view of NPL and further in view of Mendel claims the apparatus of claim 1 as set forth above. Note that the Bordogna Patent further claims wherein the circuitry to adjust a time stamp associated with the received packet based on based on packet start information received in a particular lane and based on serializer/de-serializer time delay is to adjust the time stamp based at least in part on the SFD position within a block of data received on one of the lanes (Claim 1).
RE claim 4, the Bordogna patent claims the apparatus of claim 1 as set forth above. Note that the Bordogna patent further claims wherein the circuitry to adjust a time stamp associated with the received packet is based on packet start information within a multi-block segment (Claim 1).
RE claim 6, the the Bordogna Patent in view of NPL and further in view of Mendel claims the apparatus of claim 1 as set forth above. Note that the Bordogna Patent further claims comprising a multiplexer to select a recovered clock signal based on a last arriving lane and wherein the circuitry to adjust a time stamp associated with the received packet is to adjust the time stamp based on a phase offset between the recovered clock signal and a system clock signal (Claim 1).
RE claim 7, the Bordogna Patent in view of NPL and further in view of Mendel  claims the apparatus of claim 1 as set forth above. Note that the Bordogna Patent further claims comprising at least one physical medium attachment and physical coding sublayer device (Claim 1).
RE claim 8, the Bordogna Patent in view of NPL and further in view of Mendel  claims the apparatus of claim 1 as set forth above. Note that the Bordogna Patent further claims wherein the circuitry to adjust a time stamp associated with the received packet based on based on packet start information received in a particular lane is to: determine a position of the packet start information within a block of data and adjust the time stamp by a difference from a start of the block to the position of the packet start information within the block of data (Claim 5).
RE claim 10, the Bordogna Patent in view of NPL and further in view of Mendel  claims the apparatus of claim 1 as set forth above. Note that the Bordogna Patent further claims wherein the adjusted time stamp is to provide sub-nanosecond time stamp accuracy (Claim 20).
RE claim 11, the Bordogna Patent in view of NPL and further in view of Mendel  claims the apparatus of claim 1 as set forth above. Note that the Bordogna Patent further claims comprising a network interface coupled to one or more of a server, data center, blade, rack, or host computer and wherein the one or more of a server, data center, blade, rack, or host computer is to process the received packet (Claim 8).
Claims 12, 14, 15, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 9, 12 and 20 of the Bordogna Patent in view of NPL and further in view of Swartzentruber et al. (US 2012/0082156, Swartzentruber hereafter)
RE claim 12, the Bordogna Patent claims a method for adjusting a time stamp of a packet, the method comprising: receiving a packet over multiple lanes (Claim 9), and one of the multiple lanes includes packet start information (Claim 9); adjusting a time stamp associated with the received packet based on packet start information received in a particular lane (Claim 9) wherein the packet start information comprises a start of frame delimiter (SFD) compatible with IEEE 1588-2008 (Claim 12 which depends upon Claim 9); and providing the adjusted time stamp as an output (Claim 9). 
The Bordogna Patent does not explicitly claim wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018; and adjusting the time stamp based on serializer/de-serializer time delay.
However, However, NPL teaches wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018 (The entirety of the NPL. It is itself the standard for Ethernet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Bordogna Patent with the teachings of NPL since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
The Bordogna Patent does not explicitly claim adjusting the time stamp based on serializer/de-serializer time delay.
However, Swartzentruber teaches adjusting a time stamp based on serializer/deserializer time delay (Paragraphs 44-60 teaches the indication of a total delay of a packet passing through a synchronous processing block, which includes a serializer, and use of that indication as well as other determinations of various processing delays to adjust the timestamp information for a received packet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the Bordogna Patent in view of NPL with the teachings of Swartzentruber in order to improve timing accuracy.
RE claim 14, the Bordogna Patent in view of NPL and further in view of Swartzentruber claims the method of claim 12 as set forth above. Note that the Bordogna Patent further claims wherein adjusting a time stamp associated with the received packet based on packet start information received in a particular lane is to adjust the time stamp based at least in part on the SFD position within a block of data received on one of the lanes (Claim 9).
RE claim 15, the Bordogna Patent in view of NPL and further in view of Swartzentruber claims the method of claim 12 as set forth above. Note that the Bordogna Patent further claims herein adjusting a time stamp associated with the received packet is based on packet start information within a multi-block segment (Claim 9).
RE claim 17, the Bordogna Patent in view of NPL and further in view of Swartzentruber claims the method of claim 12 as set forth above. Note that the Bordogna Patent further claims wherein adjusting a time stamp associated with the received packet comprises: determining a position of the packet start information within a block of data and adjusting the time stamp based on a difference from a start of the block and the position of the packet start information within the block of data (Claim 5).
RE claim 19, the Bordogna Patent in view of NPL and further in view of Swartzentruber claims the method of claim 12 as set forth above. Note that the Bordogna Patent further claims wherein the adjusted time stamp is to provide sub-nanosecond time stamp accuracy. (Claim 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 8, 11, 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mendel in view of Swartzentruber and further in view of NPL. 
RE claim 1, Mendel discloses an apparatus comprising: circuitry to receive a packet over multiple lanes, wherein one of the multiple lanes includes packet start information (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. An arrival time determiner and time stamp generate determine and insert the arrival time stamp of the assembled packet); circuitry to adjust a time stamp associated with the received packet based on packet start information received in a particular lane (Figure 2, arrival time determiner and timestamp generator and Figure 3, Step 304. Column 7, lines 1-24); and circuitry to provide the adjusted time stamp as an output (Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet) and wherein the packet start information comprises a start of frame delimiter (SFD) compatible with IEEE 1588-2008 (Column 1, lines 22-25).
Mendel does not explicitly disclose adjusting a time stamp based on serializer/deserializer time delay; and wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018.
However, Swartzentruber teaches adjusting a time stamp based on serializer/deserializer time delay (Paragraphs 44-60 teaches the indication of a total delay of a packet passing through a synchronous processing block, which includes a serializer, and use of that indication as well as other determinations of various processing delays to adjust the timestamp information for a received packet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mendel with the teachings of Swartzentruber in order to improve timing accuracy.
Although Mendel in view of Swartzentruber does disclose IEEE 802.3 (Swartzentruber, paragraph 45), Mendel in view of Swartzentruber fails to specifically disclose wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018.
However, NPL teaches wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018 (The entirety of the NPL. It is itself the standard for Ethernet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Mendel with the teachings of NPL since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Specifically, application of a specific version date of the 802.3 standard to prior art which broadly states usage of the same standard. NPL predates the effective filing date of the claimed invention.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 3, Mendel in view of Swartzentruber and further in view of NPL discloses the apparatus of claim 1 as set forth above. Note that Mendel further discloses wherein the circuitry to adjust a time stamp associated with the received packet based on based on packet start information received in a particular lane is to adjust the time stamp based at least in part on the SFD position within a block of data received on one of the lanes (Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
Mendel does not explicitly disclose adjusting a time stamp based on serializer/deserializer time delay.
However, Swartzentruber teaches adjusting a time stamp based on serializer/deserializer time delay (Paragraphs 44-60 teaches the indication of a total delay of a packet passing through a synchronous processing block, which includes a serializer, and use of that indication as well as other determinations of various processing delays to adjust the timestamp information for a received packet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mendel with the teachings of Swartzentruber in order to improve timing accuracy.
 RE claim 4, Mendel in view of Swartzentruber and further in view of NPL discloses the apparatus of claim 1 as set forth above. Note that Mendel further discloses wherein the circuitry to adjust a time stamp associated with the received packet is based on packet start information within a multi-block segment (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
RE claim 7, Mendel in view of Swartzentruber and further in view of NPL discloses the apparatus of claim 1 as set forth above. Note that Mendel further discloses comprising at least one physical medium attachment and physical coding sublayer device (Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. An arrival time determiner and time stamp generate determine and insert the arrival time stamp of the assembled packet).
RE claim 8, Mendel in view of Swartzentruber and further in view of NPL discloses the apparatus of claim 1 as set forth above. Note that Mendel further discloses wherein the circuitry to adjust a time stamp associated with the received packet based on based on packet start information received in a particular lane is to: determine a position of the packet start information within a block of data and adjust the time stamp by a difference from a start of the block to the position of the packet start information within the block of data (Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
RE claim 11, Mendel in view of Swartzentruber and further in view of NPL discloses the apparatus of claim 1 as set forth above. Note that Mendel further discloses a network interface coupled to one or more of a server, data center, blade, rack, or host computer and wherein the one or more of a server, data center, blade, rack, or host computer is to process the received packet (Column 12 lines 32-60).
RE claim 12, Mendel discloses a method for adjusting a time stamp of a packet, the method comprising: receiving a packet over multiple lanes( Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers.) , wherein one of the multiple lanes includes packet start information(Figure 3, Step 304. Column 7, lines 1-24. Also see Figure 9 step 304); adjusting a time stamp associated with the received packet based on packet start information received in a particular lane (Figure 3, Step 304. Column 7, lines 1-24. Also see Figure 9 step 304); and providing the adjusted time stamp as an output (Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
Mendel does not explicitly disclose adjusting a time stamp based on serializer/deserializer time delay; and wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018.
However, Swartzentruber teaches adjusting a time stamp based on serializer/deserializer time delay (Paragraphs 44-60 teaches the indication of a total delay of a packet passing through a synchronous processing block, which includes a serializer, and use of that indication as well as other determinations of various processing delays to adjust the timestamp information for a received packet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mendel with the teachings of Swartzentruber in order to improve timing accuracy.
Although Mendel in view of Swartzentruber does disclose IEEE 802.3 (Swartzentruber, paragraph 45), Mendel in view of Swartzentruber fails to specifically disclose wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018.
However, NPL teaches wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018 (The entirety of the NPL. It is itself the standard for Ethernet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Mendel with the teachings of NPL since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Specifically, application of a specific version date of the 802.3 standard to prior art which broadly states usage of the same standard. NPL predates the effective filing date of the claimed invention.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

RE claim 14, Mendel in view of Swartzentruber and further in view of NPL discloses the method of claim 12 as set forth above. Note that Mendel further discloses wherein adjusting a time stamp associated with the received packet based on packet start information received in a particular lane is to adjust the time stamp based at least in part on the SFD position within a block of data received on one of the lane  (Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
RE claim 15, Mendel in view of Swartzentruber and further in view of NPL discloses the method of claim 12 as set forth above. Note that Mendel further discloses wherein adjusting a time stamp associated with the received packet is based on packet start information within a multi-block segment(Figure 2 and column 6 lines 18-53, a receiver apparatus which receives a data packet over a multi-lane link. Words are received over N lanes and placed into N FIFO buffers. Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
RE claim 17, Mendel in view of Swartzentruber and further in view of NPL discloses the method of claim 12 as set forth above. Note that Mendel further discloses wherein adjusting a time stamp associated with the received packet comprises: determining a position of the packet start information within a block of data and adjusting the time stamp by a difference from a start of the block to the position of the packet start information within the block of data (Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mendel in view of Swartzentruber, in view of NPL and further in view of Hadzic et al. (US 2004/062278, Hadzic hereafter).
RE claim 6, Mendel in view of Swartzentruber and further in view of NPL discloses the method of claim 1 as set forth above. Mendel does not explicitly disclose a multiplexer to select a recovered clock signal based on a last arriving lane and wherein the circuitry to adjust a time stamp associated with the received packet is to adjust the time stamp based on a phase offset between the recovered clock signal and a system clock signal.
However, Hadzic teaches a multiplexer to select a recovered clock signal based on a last arriving lane and wherein the circuitry to adjust a time stamp associated with the received packet is to adjust the time stamp based on a phase offset between the recovered clock signal and a system clock signal (Paragraphs 26, 69 and 83 as well as claims 23-25, packet inter-arrival times are used to calculate a reconstructed frequency/clock signal. Phase and frequency error can be calculated from such time stamps. This phase error can be used to feed a Phase Locked Loop track changes compared to a reference clock. The reconstructed clock further usable to generate timestamp data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mendel in view of Swartzentruber and further in view of NPL with the teachings of Hadzic since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Specifically, adding yet another method for clock synchronization and time stamp generation to the plurality of adjustment methods already disclosed by Mendel.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0191802, Yang hereafter) in view of Swartzentruber and further in view of NPL.
RE claim 20, Yang discloses a system comprising: physical medium attachment (PMA) circuitry comprising at least one serializer/de- serializer circuitry to receive a packet and perform de-serialization of the received packet (Paragraph 37, transmit path over a Physical layer and a Medium Independent Interface into a Physical Cosing Sublayer (PCS) and multiple serializer/deserializers of a  Physical Medium Dependent Sublayer (PMD)); physical coding sublayer (PCS) circuitry to perform bit width transformation on the de- serialized received packet (Paragraph 37), and circuitry to receive the de-serialized received packet over multiple lanes from the PCS circuitry, wherein one of the multiple lanes includes packet start information (Paragraphs 37-41); circuitry to adjust a time stamp associated with the received packet based on packet start information received in a particular lane (Paragraphs 37-41); and circuitry to provide the adjusted time stamp as an output (Paragraphs 37-41), and the packet start information comprises a start of frame delimiter (SFD) compatible with IEEE 1588-2008 (Paragraphs 2-4 and 37-41. Note that while Yang discloses “IEEE 1588-1008” this is believed by Examiner to be a typographical error since a “-1008: for IEEE 1588 does not exist. Examiner believes the intended standard to be “IEEE 1588-1008”).
Yang does not explicitly disclose adjusting a time stamp based on serializer/deserializer time delay; and wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018.
However, Swartzentruber teaches adjusting a time stamp based on serializer/deserializer time delay (Paragraphs 44-60 teaches the indication of a total delay of a packet passing through a synchronous processing block, which includes a serializer, and use of that indication as well as other determinations of various processing delays to adjust the timestamp information for a received packet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang with the teachings of Swartzentruber in order to improve timing accuracy.
Yang in view of Swartzentruber fails to specifically disclose wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018.
However, NPL teaches wherein the packet comprises an Ethernet frame compatible with IEEE 802.3-2018 (The entirety of the NPL. It is itself the standard for Ethernet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Yang in view of Swartzentruber with the teachings of NPL since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Swartzentruber, in view of NPL and further in view of Mendel.
RE claim 21, Yang in view of Swartzentruber and further in view of NPL discloses system of claim 20 as set forth above. Yang in view of Swartzentruber and further in view of NPL does not explicitly disclose wherein the circuitry to adjust a time stamp associated with the received packet based on packet start information received in a particular lane and based on serializer/de-serializer time delay is to adjust the time stamp based at least in part on the SFD position within a block of data received on one of the lanes.
However, Mendel teaches adjusting the time stamp based at least in part on the SFD position within a block of data received on one of the lanes (Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system Yang in view of Swartzentruber and further in view of NPL with the teachings of Mendel in order to improve time stamp accuracy.
RE claim 23, Yang in view of Swartzentruber and further in view of NPL discloses system of claim 20 as set forth above. Yang in view of Swartzentruber and further in view of NPL does not explicitly disclose wherein the circuitry to adjust a time stamp associated with the received packet based on packet start information received in a particular lane and based on serializer/de-serializer time delay is to: determine a position of the packet start information within a block of data and adjust the time stamp based on a difference from a start of the block of data and the position of the packet start information within the block of data.
However, Mendel teaches determining a position of the packet start information within a block of data and adjusting the time stamp based on a difference from a start of the block of data and the position of the packet start information within the block of data. (Figures 3, 4, 8 and 9, an adjusted time stamp is generated according to the detected start of packet as well as arrival times of each word from each lane. The adjusted timestamp is inserted into the packet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system Yang in view of Swartzentruber and further in view of NPL with the teachings of Mendel in order to improve time stamp accuracy.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Swartzentruber, in view of NPL and further in view of Hadzic.
RE claim 22, Yang in view of Swartzentruber and further in view of NPL discloses the method of claim 1 as set forth above. Mendel does not explicitly disclose a multiplexer to select a recovered clock signal based on a last arriving lane and wherein the circuitry to adjust a time stamp associated with the received packet is to adjust the time stamp based on a phase offset between the recovered clock signal and a system clock signal.
However, Hadzic teaches a multiplexer to select a recovered clock signal based on a last arriving lane and wherein the circuitry to adjust a time stamp associated with the received packet is to adjust the time stamp based on a phase offset between the recovered clock signal and a system clock signal (Paragraphs 26, 69 and 83 as well as claims 23-25, packet inter-arrival times are used to calculate a reconstructed frequency/clock signal. Phase and frequency error can be calculated from such time stamps. This phase error can be used to feed a Phase Locked Loop track changes compared to a reference clock. The reconstructed clock further usable to generate timestamp data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang in view of Swartzentruber and further in view of NPL with the teachings of Hadzic since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Specifically, adding yet another method for clock synchronization and time stamp generation to the plurality of adjustment methods already disclosed by Mendel.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461